 

Case 1:18-cv-20708-FAM Document 152 Entered on FLSD Docket 12/30/2019 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-20708-CIV-MORENO
EVELYN PALAVICINI,

Plaintiff,

VS.

WAL-MART STORES EAST, LP,

Defendant.
/

 

ORDER GRANTING MOTION FOR APPELLATE ATTORNEY'S FEES

THIS CAUSE came before the Court upon Defendant's Motion for Attorney's Fees (D.E.
149), filed on November 4, 2019.

THE COURT has considered the motion, thethe response pertinent portions of the record,
and being otherwise fully advised in the premises, it is

ADJUDGED that the motion is GRANTED. The Court awards appellate attorney’s fees
in the amount of $39,958.50. For which sum let execution issue. The Court notes that Plaintiff
does not take issue with the Defendant’s entitlement to fees. Plaintiffs response indicates that it
would be a financial hardship for her to pay the fees. In this case, Plaintiff rejected the Defendant’s
Proposal for Settlement, which subjects Plaintiff to attorney’s fees and costs should she not prevail.
Indeed, she did not prevail in this action and now she is faced with having to pay fees, which are
undoubtedly significant.

The Eleventh Circuit has stated that “a district court must have and state a sound basis” for

denying or reducing a cost award to a prevailing party because there is a strong presumption that

a prevailing party is entitled to its reasonable costs. Chapman vy. AI Transport, 229 F.3d 1012,

 
Case 1:18-cv-20708-FAM Document 152 Entered on FLSD Docket 12/30/2019 Page 2 of 2

1039 (11th Cir. 2000). The non-prevailing party's “good faith and limited financial resources are
not enough” to overcome the presumption of awarding costs.Pickett v. lowa Beef Processors, 149
F. App’x 831 832 (11th Cir. 2005). Moreover, a district court can only reduce a cost award based
on the non-prevailing party's financial status if that party provides “substantial documentation of
a true inability to pay.”“Chapman, 229 F.3d at 1039. Plaintiff provides her affidavit indicating her
annual salary of $40,000. She states that she has to pay medical bills over $300,000, but provides
no documentation of those bills. Plaintiff's documentation does not demonstrate her inability to
pay and is insufficient to reduce the award. /d. (quoting McGill v. Faulkner, 18 F.3d 456, 459 (7th
Cir. 1994) (non-prevailing party offered no documentary support, relying instead on “unsupported,

self-serving statements”)).!

DONE AND ORDERED in Chambers at Miami, Florida, this 30) of December 2019.

  
 

 

FEDERI@O A.
TES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

 

' In Chapman and Pickett, the Eleventh Circuit was considering an award of costs under Rule 54(d), and not under
Florida’s offer of judgment statute, as is the case here. Absent contrary case law, however, the Court follows the
guidance in those cases to determine whether a reduction of a fees and costs award is warranted in view of the
parties’ relative financial circumstances.

 
